ORDER
PER CURIAM.
Defendant Jeremy Holt (“Defendant”) appeals from the judgment entered on a jury verdict finding him guilty of the class C felony of receiving stolen property in violation of section 570.080 RSMo 2000. He contends the trial court plainly erred in permitting the state to argue facts not in evidence during its closing.
Having reviewed the briefs of the parties and the record on appeal, we find no plain error. Rule 30.20. An extended opinion would serve no jurisprudential purpose. We have, however, provided the parties a memorandum for their use only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).